Exhibit 10.1

 

THE MANITOWOC COMPANY, INC.

 

DEFERRED COMPENSATION PLAN

 

1.                                       PURPOSE AND EFFECTIVE DATE.

 

1                                          The purpose of The Manitowoc Company,
Inc. Deferred Compensation Plan (the “Plan”) is to promote the best interests of
The Manitowoc Company, Inc. (the “Company”) and its subsidiaries and affiliates
and the stockholders of the Company by (1) attracting and retaining
well-qualified persons for service as nonemployee directors of the Company and
promoting identity of interest between directors and stockholders of the
Company; and (2) attracting and retaining key management employees possessing a
strong interest in the successful operation of The Manitowoc Company, Inc. and
its subsidiaries and affiliates (collectively referred to herein as the
“Employer”) and encouraging their continued loyalty, service, and counsel to the
Employer.

 

It is intended that the Plan will allow participants to elect voluntarily to
defer and convert, in the case of nonemployee directors, all or a portion of
their retainer and meeting fees for services as a director and, in the case of
key employees, a portion of their compensation, into Manitowoc Stock and other
investments for payment upon retirement, death, disability, or designated
distribution date.

 

2                                          The effective date of the Plan is
June 30, 1993.  The Plan was amended and restated on May 7, 1996, to permit
participation by key employees of subsidiaries adopting the Plan and on February
18, 1997, to conform to Rule 16b-3.

 

2.                                       DEFINITIONS.

 

The following terms have the following meanings unless the context clearly
indicates otherwise:

 

1                                          “Administrator” means a committee of
the Board composed of not less than two directors, each of whom shall qualify as
a “Non-Employee Director” within the meaning of Rule 16b-3, or such other
committee or officer of the Company designated by the Board.

 

2                                          “Agreement” means the written
agreement entered into between the Employer and a Participant, whereby the
Participant agrees to defer a portion of his Compensation pursuant to the
provisions of the Plan and the Employer agrees to make benefit payments in
accordance with the terms of the Plan and such Agreement.  An Agreement may be
the “Initial Agreement” applicable to a Participant or a “Modified Agreement”
(in form approved by the Administrator), properly completed and signed.

 

--------------------------------------------------------------------------------


 

3                                          “Beneficiary” means the person or
entity designated by the Participant to be the beneficiary of the Deferred
Compensation Account of the Participant.  If a valid designation of Beneficiary
is not in effect at the time of the death of a Participant, the estate of the
Participant is deemed to be the sole Beneficiary of such Account.  If a
Participant dies before receiving full distribution of his Account, any
remaining distributions shall be made to the Beneficiary.  If a Beneficiary dies
while entitled to receive distributions from the Plan, any remaining payments
shall be paid to the estate of the Beneficiary.  Beneficiary designations shall
be in writing, filed with the Administrator, and in such form as the
Administrator may prescribe for this purpose.

 

4                                          “Board” means the Board of Directors
of the Company.

 

5                                          “Change of Control” means the first
to occur of the following:

 

(a)                                                                                 
The acquisition by any person or entity, or group thereof acting in concert, of
beneficial ownership of securities of the Company which, together with
securities previously owned, confer upon the holder the voting power, on all
matters brought to a vote of stockholders, of thirty percent (30%) or more of
all the then outstanding shares of the Company.

 

(b)                                                                                
The sale, assignment or transfer of assets (or earning power) of the Company or
any subsidiary or subsidiaries, in a transaction or series of transactions, to a
twenty percent (20%) stockholder (as herein defined) or any affiliate of a
twenty percent (20%) stockholder, if the aggregate market value thereof exceeds
fifty percent (50%) of the aggregate book value, determined by the Company in
accordance with generally accepted accounting principles, of all the assets (or
earning power) of the Company determined on a consolidated basis before such
transaction or the first of such transactions, unless the Board approved such
transaction or transactions before the date on which the twenty percent (20%)
stockholder became a twenty percent (20%) stockholder. For purposes of this
definition of Change of Control, a twenty percent (20%) stockholder means any
person, entity, or group of persons and/or entities acting in concert, who or
which, together with his, its or their affiliates and associates, is the
beneficial owner of securities of the Company which confer upon the holder the
voting power, on all matters brought to a vote of stockholders, of twenty
percent (20%) or more of all the then outstanding shares of the Company.

 

2

--------------------------------------------------------------------------------


 

(c)                                                                                 
The merger or consolidation of the Company (or of one or more subsidiaries of
the Company, in a transaction or series of transactions, if the aggregate book
value of the assets thereof exceeds fifty percent (50%) of the aggregate book
value of all the assets of the Company determined on a consolidated basis before
such transaction or the first of such transactions), with or into a twenty
percent (20%) stockholder or any affiliate of a twenty percent (20%)
stockholder, unless the Board approved such merger or consolidation before the
date on which the twenty percent (20%) stockholder first became a twenty percent
(20%) stockholder.

 

(d)                                                                                
The dissolution of the Company, unless the Board approved such dissolution
before the date on which the twenty percent (20%) stockholder first became a
twenty percent (20%) stockholder.

 

(e)                                                                                 
Change in the composition of the Board after which a majority of the members
thereof are not continuing directors.  Continuing director, for this purpose,
means (i) any member of the Board while such person is a member of the Board,
who is not an acquiring person, or an affiliate or associate of an acquiring
person, or a representative of an acquiring person or of any such affiliate or
associate, and was a member of the Board prior to July 4, 1993, or (ii) any
person who subsequently becomes a member of the Board, who is not an acquiring
person, or an affiliate or associate of an acquiring person, or a representative
of an acquiring person or of any such affiliate or associate, if such person’s
nomination for election or election to the Board is recommended or approved by a
majority of the continuing directors.  As used herein, affiliate and associate
shall have the respective meanings ascribed to such terms in Rule 12b-2 under
the Exchange Act.

 

(f)                                                                                   
The commencement (within the meaning of Rule 14d-2 of the General Rules and
Regulations under the Exchange Act) of a tender or exchange offer which, if
successful, would result in a change of control of the Company.

 

(g)                                                                                
A determination by the Board, in view of then current circumstances or impending
events, that a change of control of the Company has occurred or is imminent,
which determination shall be made for the specific purpose of triggering the
operative provisions of the Company’s contingent employment agreements.

 

3

--------------------------------------------------------------------------------


 

6                                          “Company” means The Manitowoc
Company, Inc., a Wisconsin corporation, or any successor corporation.

 

7                                          “Code” means the Internal Revenue
Code of 1986, as interpreted by regulations and rulings issued pursuant thereto,
all as amended and in effect from time to time.

 

8                                          “Compensation” means (i) for
nonemployee director Participants, the Retainer Fee and (ii) for key employee
Participants, “Compensation” has the same meaning as the term “eligible
compensation,” as defined in The Manitowoc Company, Inc.  RSVP Profit Sharing
Plan (the “RSVP Plan”) and incorporated herein by this reference, without regard
to the dollar limits applied to that definition by Code Section 401(a)(17), and
without regard to whether such Participants are eligible to participate in the
RSVP Plan.

 

9                                          “Date” means the date an Initial
Agreement, a Modified Agreement, an Investment Election Change Form, a Transfer
Election Form, or an Extraordinary Distribution Request Form is received by the
Administrator.

 

10                                    “Deferred Compensation Account,”
“Account,” or “Subaccount” means the accounts maintained on the books of the
Employer for each Participant.

 

11                                    “Disability” means disability as set forth
in Section 22(e)(3) of the Code.

 

12                                    “Distribution Date” means the date
designated by a Participant in accordance with Section 6 for the commencement of
payment of amounts credited to his Account.

 

13                                    “Employer” means the Company and each
subsidiary and affiliate of the Company which adopts this Plan.

 

14                                    “Employer Contribution” means the amount
of contribution which may be made each year on behalf of key employee
Participants, as described in Section 7.

 

15                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time.

 

16                                    “Extraordinary Distribution Request Form”
means the Plan form (in the form approved by the Administrator) properly
completed and signed by a Participant (or a Beneficiary after the Participant’s
death) who wishes to request an extraordinary distribution of amounts credited
to his Account.

 

17                                    “Investment Election Change Form” means
the Plan form (in the form approved by the Administrator) properly completed and
signed by a Participant who wishes to change his investment election
prospectively as to new deposits to his Account.

 

4

--------------------------------------------------------------------------------


 

18                                    “Manitowoc Stock” means the common stock,
$.01 par value, of the Company.

 

19                                    “Participant” means any nonemployee member
of the Board and any key employee of an Employer who has executed an Agreement. 
Key employee status for a Plan Year is determined as of the last day of the
immediately preceding Plan Year, or, as to newly-hired employees in their first
year of employment, at time of hire based on current base rate of pay.  Key
employees, for all Plan purposes, include only elected officers of the Company
and other highly compensated employees of an Employer who have Compensation in a
Plan Year equal to or greater than the indexed amount described in Code Section
414(q)(1)(c).  A Participant who ceases to be a nonemployee director or a key
employee shall cease making deferrals as of the first day of the Plan Year
following such loss of eligibility, but shall remain an inactive Participant
until all amounts due such person under the Plan have been distributed in full.

20                                    “Plan Year” means the fiscal year of the
Company.

 

21                                    “Retainer Fee” means those fees paid by
the Company to nonemployee directors for services rendered on the Board or any
committee of the Board, including attendance fees and fees for serving as
committee chair.  Any Retainer Fee payable for services during a month is deemed
to accrue to the nonemployee director on the first day of such month for Plan
purposes.

 

22                                    “Rule 16b-3” means Rule 16b-3 of the
General Rules and Regulations under the Exchange Act as promulgated by the
Securities Exchange Commission or its successor, as amended and in effect from
time to time.

 

23                                    “Transfer Election Form” means a valid
transfer election form (in the form approved by the Administrator) properly
completed and signed by a Participant who wishes to transfer funds from one
investment Subaccount to another.

 

3.                                       AGREEMENTS AND ELECTIONS TO DEFER.

 

1                                          Each nonemployee director and key
employee as of July 3, 1993 is initially eligible to defer Compensation accruing
on and after August 1, 1993, provided such Participant’s Initial Agreement Date
is before that date.  Thereafter, such persons shall be eligible to commence
deferrals only on the first day of any subsequent Plan Year provided their
Initial Agreement Date is before such date.

 

2                                          Each new nonemployee director and new
key employee, on and after July 4, 1993, shall be entitled to defer Compensation
accruing on and after the first day of the month following his Initial Agreement
Date, provided such Initial Agreement Date is not more than thirty (30) days
after the Date such person initially becomes eligible under the Plan. 
Thereafter, such

 

5

--------------------------------------------------------------------------------


 

persons shall be eligible to commence deferrals only as of the first day of any
subsequent Plan Year provided their Initial Agreement Date is before such date.

 

3                                          A Participant has no further right to
defer Compensation under the Plan after termination of service to the Company as
a nonemployee director, or after termination of employment in the case of all
other Participants, or, if earlier, upon receipt of written notice from the
Administrator of revocation of an employee’s status as a key employee.  Such
revocations by the Administrator are effective only upon the first day of the
Plan Year following the date that the employee is provided such written notice. 
If a Participant terminates service with the Employer and subsequently returns
to service, he shall be treated as a new employee (or director if applicable)
for all Plan purposes.

 

4                                          A nonemployee director Participant
may make a deferral election with respect to all or part of his Compensation, in
increments of five percent (5%).  A key employee Participant may make separate
deferral elections, in whole percentages, with respect to regular pay and
incentive bonuses.  Deferral elections shall not exceed forty percent (40%) of
regular pay for any Plan Year and deferral elections with regard to incentive
bonuses are not subject to a percentage maximum; provided, however, that the
maximum amount of Compensation of a key employee Participant for any Plan Year
which may be considered for purposes of determining the Employer contribution
authorized by Section 7.1 shall not exceed twenty-five percent (25%) for any
Plan Year.  Deferral elections remain in effect from year to year until modified
or revoked in accordance with Plan rules.

 

5                                          Each Participant shall designate on
his Initial Agreement the following information:

 

(a)                                                                                 
the percentage of Compensation to be deferred;

 

(b)                                                                                
the Subaccounts to which the deferred amounts are to be allocated;

 

(c)                                                                                 
the Distribution Date;

 

(d)                                                                                
whether distributions are to be in a lump sum, in installments, or a combination
thereof; and

 

(e)                                                                                 
the Participant’s Beneficiaries.

 

Persons subject to Section 16 of the Exchange Act shall be afforded a further
opportunity to determine in advance whether applicable withholding requirements
on amounts distributed from Subaccount A are to be satisfied by an Employer
through withholding of shares of Manitowoc Stock or whether the Participant will
provide cash from other sources for this purpose.

 

6

--------------------------------------------------------------------------------


 

6                                          A Participant may increase the
deferral amount specified in his Initial Agreement by completing and executing a
Modified Agreement and submitting it to the Administrator.  Such Modified
Agreement shall be effective with respect to Compensation accruing on and after
the first day of the Plan Year beginning after the Date of the Modified
Agreement.

 

7                                          A Participant may reduce, or
completely revoke, his deferral election by completing and executing a Modified
Agreement and submitting it to the Administrator.  Such Modified Agreement shall
be effective with respect to Compensation accruing on and after the first day of
the Plan Year beginning after the Date of the Modified Agreement; provided,
however, that the effective date of such an election shall be the first day of
the month following the Date of the Modified Agreement if the Participant
establishes to the Administrator that the reason for the reduction/revocation
election is an unanticipated event or events beyond the control of the
Participant that would result in severe financial hardship to the Participant if
the reduction/revocation is not permitted.  In the event that the Administrator
allows a Participant to reduce or cease making deferral contributions under the
Plan other than on the first day of a Plan Year, the Participant shall forfeit
any Employer Contributions to which his Account would otherwise be entitled for
the Plan Year in which such reduction or revocation occurred.

 

8                                          A Participant shall be permitted at
any time to modify his Beneficiary election by completing and executing a
revised Beneficiary designation and submitting it to the Administrator.

 

4.                                       INVESTMENT DIRECTIONS.

 

1                                          In connection with his Initial
Agreement and thereafter, from time to time as determined by the Participant (or
a Beneficiary after the Participant’s death), each Participant shall provide
written investment directions indicating the portion of such Participant’s
deferred amount, including for key employees any Employer contribution, that is
to be allocated to Subaccount A or Subaccount B (as such terms are hereinafter
defined in Section 6.5) of the Participant’s Account.  Any apportionment of
newly deposited funds to Subaccounts shall be in ten percent (10%) increments.

 

2                                          An investment direction contained in
an Initial Agreement and any Investment Election Change Form shall become
effective on the first day of the month following the Initial Agreement Date or
the Investment Election Change Date.

 

3                                          Subject to the restrictions in
Section 4.4, below, a Participant (or a Beneficiary after the Participant’s
death) may transfer to one or more different Subaccounts all or a part (not less
than ten percent (10%)) of the amounts credited to a Subaccount by completing
and executing a Transfer Election Form and submitting it to the Administrator. 
Such transfers among Subaccounts shall become effective on the first day of the
calendar month following the Transfer Election Date.

 

7

--------------------------------------------------------------------------------


 

4                                          A Participant who is subject to
Section 16 of the Exchange Act may make transfers of existing Account balances
into or out of Subaccount A only if the transfer is effected pursuant to an
election made at least six (6) months after the date of the Participant’s most
recent opposite-way election making a transfer of existing Account balances out
of or into Subaccount A or existing account balances out of or into the Company
stock account under the RSVP Plan or any other Company plan.

 

5.                                       DISTRIBUTIONS.

 

1                                          Each Participant shall designate on
his Initial Agreement one of the following dates as Distribution Date with
respect to amounts credited to his Account thereafter:

 

(a)                                                                                 
the first day of the calendar month following the date of the Participant’s
death;

 

(b)                                                                                
the first day of the calendar month following the date of the Participant’s
Disability;

 

(c)                                                                                 
the first day of the calendar month following the date of termination of the
Participant’s service as a member of the Board if the Participant is a
nonemployee director; or, if the Participant is an employee of an Employer, the
first day of the calendar month following the date of termination of the
Participant’s employment with the Employer;

 

(d)                                                                                
the first day of a calendar month specified by the Participant;

 

(e)                                                                                 
the earliest to occur of a, b, c, or d, or any combination of such options.

 

2                                          A Participant shall direct on his
Initial Agreement whether distributions from his Account, or separately as to
each Subaccount, are to be made in (i) a lump sum or (ii) no more than
one-hundred eighty (180) monthly, sixty (60) quarterly, or fifteen (15) annual
installments.  Each installment shall be determined by dividing the Account (or
Subaccount, if applicable) balance by the number of remaining installments.  If
a Participant receives a distribution on an installment basis, amounts remaining
in his Account (or Subaccount, if applicable) before payment in full is
completed shall continue to accrue earnings and incur losses in accordance with
the terms of the Plan.  Except as provided in Section 5.3, all distributions
shall be made to the Participant.

 

3                                          If the Distribution Date is the first
day of the month following the Participant’s death or a fixed date which in fact
occurs after the Participant’s death or if at the time

 

8

--------------------------------------------------------------------------------


 

of death the Participant was receiving distributions in installments, the
balance remaining in the Participant’s Account shall be payable to his
Beneficiary.  Upon the death of a Beneficiary who is receiving distributions in
installments, the balance remaining in the Account of the Beneficiary shall be
payable to the estate of the Beneficiary.

 

4                                          All distributions to Beneficiaries
shall be in a lump sum except when the Distribution Date is the first day of the
month following the Participant’s death and the Agreement specifies installment
payments to the Beneficiary.

 

5                                          All distributions from Subaccount A
shall be made in shares of Manitowoc Stock except that cash shall be distributed
in lieu of fractional shares.  Distributions from any other Subaccount shall be
paid in cash.  Unless a Participant has specified different distribution methods
as to separate Subaccounts, or in the case of extraordinary distributions as
described below, distributions will be deemed to be made from each Subaccount
pro rata.

 

6                                          A Participant may modify his election
as to Distribution Date and distribution form (to Participant and/or
Beneficiary) with respect to Compensation accruing in subsequent Plan Years by
completing and executing a Modified Agreement and submitting it to the
Administrator.  A Participant may make similar modifications and/or specify the
maximum dollar amount to be distributed to the Participant during any calendar
year commencing prior to the Participant’s termination of employment with an
Employer, with respect to the Participant’s accumulated Account, by completing
and executing a Modified Agreement and submitting it to the Administrator by no
later than the close of the calendar year preceding the calendar year in which
distributions to the Participant hereunder would otherwise commence.  No more
than one modification under each of the two preceding sentences shall be
permitted unless the Administrator determines that a greater number of
modifications shall be made uniformly available to all Participants on a
prospective only basis.

 

7                                          Notwithstanding the foregoing, a
Participant (or Beneficiary after the death of the Participant) may request an
extraordinary distribution of all or part of the amount credited to his Account
because of hardship.  A distribution shall be deemed to be because of hardship
if such distribution is necessary due to unanticipated events beyond the control
of the Participant that would result in severe financial hardship to the
Participant if the extraordinary distribution is not permitted.

 

8                                          A request for an extraordinary
distribution shall be made by completing and executing an Extraordinary
Distribution Request Form and submitting it to the Administrator.  All
extraordinary distributions shall be subject to approval by the Board.

 

9

--------------------------------------------------------------------------------


 

9                                          The Extraordinary Distribution
Request Form shall indicate:

 

(a)                                                                                 
the amount to be distributed from the Account;

 

(b)                                                                                
the Subaccount(s) from which the distribution is to be made; and

 

(c)                                                                                 
the hardship requiring the distribution.

 

The amount of any extraordinary distribution shall not exceed the amount
determined by the Board to be required to meet the hardship.

 

10                                    An extraordinary distribution shall be
made with respect to amounts credited to all Subaccounts on the first day of the
calendar month next following approval of the extraordinary distribution request
by the Board.

 

11                                    Notwithstanding the foregoing, the
Administrator may adopt any additional rules and modify existing Plan rules and
procedures, as necessary, to assure compliance with the insider trading
liability rules under Section 16 of the Exchange Act, as amended and revised,
and as in effect from time to time.

 

12                                    Any remaining balance in a Participant’s
Account shall be distributed in a single lump sum amount to the Participant, or
his Beneficiary if applicable, upon the occurrence of a Change in Control of the
Company.  Such distribution shall occur not later than thirty (30) days
following the date on which the Change in Control of the Company occurred and
shall include the accelerated distribution of any installment payments otherwise
to be paid.

 

6.                                       ACCOUNTS AND SUBACCOUNTS.

 

1                                          The Employer shall establish an
Account, with one or more Subaccounts, on its books for each Participant as
specified by the Participant in his Agreement and shall credit to each such
Subaccount any amounts deferred to such Subaccount by the Participant under the
Plan, including for key employees any Employer Contribution allocable to the
Account.  Such credits for deferred Compensation are to be made within a
reasonable time (not to exceed thirty (30) days) following the time that the
deferred Compensation, but for the Participant’s deferral election, would
otherwise have been paid or made available to the Participant.  The credits for
Employer Contributions, if any, shall be made as provided in Section 7.  The
Employer shall deduct amounts it is required to withhold on the deferred
Compensation at the time it is credited to a Participant’s Account, under any
state, federal, or local law for payroll or other taxes or charges, from the
Participant’s Compensation which is not deferred, to the maximum extent
possible, before reducing the amount of the Participant’s deferrals.

 

2                                          The Accounts of Participants in the
Plan are immediately vested and nonforfeitable.

 

10

--------------------------------------------------------------------------------


 

3                                          Subaccounts established for
Participants shall be deemed to be fully invested at all times in the investment
option assigned to the Subaccount, as such designations may be revised from time
to time in accordance with section 6.4, below.  The Employer shall separately
account for credited amounts as units of the designated investment vehicle
having the value attributable to units of the investment option at all times,
taking into account reinvestment of all dividends pertaining to such investment,
but without adjustment for any income tax consequences attributable to deemed
Employer ownership of such investments.

 

4                                          The Administrator shall provide to
each Participant, not less frequently than semiannually, a statement with
respect to each of his Subaccounts in such form as the Administrator determines
to be appropriate, setting forth credited amounts added during the reporting
period, any units of each investment option attributable to each Subaccount and
their current value, amounts distributed from each Subaccount to the Participant
since the last report, the current balance to the credit of such Participant in
each Subaccount, and other appropriate information.

 

5                                          The Subaccounts available under the
Plan are as set forth below:

 

Subaccount A.                A bookkeeping account whose value shall be based on
investments in Manitowoc Stock.

 

Subaccount B.                  A bookkeeping account whose value shall be based
on investments in the Fidelity Investments Balanced Fund Mutual Fund.

 

The Administrator shall, from time to time, review the investment options
available under the Plan and may, on a prospective basis, eliminate, modify, or
otherwise change such investment options, provided, however, that no fewer than
two (2) investment options shall at all times be made available under the Plan
including Manitowoc Stock one balanced mutual fund.

 

7.                                       EMPLOYER CONTRIBUTIONS.

 

1                                          The Employer shall credit to the
Accounts of key employee Participants, in accordance with their investment
directions on file with the Plan, an Employer Contribution equal to the amount
of deferred compensation of a key employee for a Plan Year multiplied by the
rate, determined as a percentage of eligible compensation, of fixed and variable
profit sharing contributions plus one percent (1%) that the Participant has
received from his Employer for the Plan Year under the RSVP Plan, subject to the
restrictions of Section 3.7 and Section 3.4.  If the Participant is not a
participant in the RSVP Plan, the amount of Employer contribution made on behalf
of the Participant shall be determined in a similar manner but with regard to
the qualified defined contribution retirement program in which the Participant
does participate, as determined by the Administrator.

 

11

--------------------------------------------------------------------------------


 

2                                          Such Employer Contribution shall be
credited to the Account of the eligible Participant within a reasonable time
(not to exceed thirty (30) days) following the time the Employer deposits its
contributions to the RSVP Plan.

 

12

--------------------------------------------------------------------------------


 

MANITOWOC STOCK.

 

1                                          The amount of Manitowoc Stock which
may be allocated to Participants’ Accounts under the Plan is determined by the
amount of Compensation deferred under the Plan and the investment directions
provided by Participants.  In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, stock dividend, stock split or
other change in corporate structure affecting Manitowoc Stock, appropriate
adjustments shall be made to the units credited to Subaccount A for each
Participant, except that any such adjustments to units credited to Subaccount A
for each Participant subject to Section 16 shall be only such as is necessary to
maintain the proportionate interest of such Participant and preserve, without
exceeding, the value reflected by such Participant’s Subaccount A.

 

2                                          Plan record keeping pertaining to
Manitowoc Stock shall be based on the fair market value of Manitowoc Stock. 
Fair market value per share of Manitowoc Stock on any given date is defined for
Plan purposes as the value, as determined by the Administrator, at which shares
were traded on that date in representative trades reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on The New York Stock Exchange on such date or, if no
Manitowoc Stock is traded on such date, the most recent date on which Manitowoc
Stock was traded.

 

3                                          Participants shall have no rights as
a stockholder pertaining to Manitowoc Stock units credited to their Plan
Accounts.  No Manitowoc Stock unit nor any right or interest of a Participant
under the Plan in any Manitowoc Stock unit may be assigned, encumbered, or
transferred, except by will or the laws of descent and distribution.  The rights
of a Participant hereunder with respect to any Manitowoc Stock unit are
exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.

 

4                                          Any shares of Manitowoc Stock
distributed to Participants under the Plan shall be subject to such stock
transfer orders and other restrictions as the Administrator may deem advisable
under the rules, regulations and other requirements of the Company, any stock
exchange upon which Manitowoc Stock is then listed and any applicable Federal,
state or foreign securities law, and the Administrator may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

9.                                       GENERAL PROVISIONS.

 

1                                          The Administrator shall administer
and interpret the Plan, and supervise preparation of Agreements, forms, and any
amendments thereto.  Interpretation of the Plan shall be within the sole
discretion of the Administrator and shall be final and binding upon each
Participant are Beneficiary.  The Administrator may adopt and modify rules and
regulations relating to the Plan as it deems necessary or advisable for the
administration of the Plan.  If the Administrator shall also be a Participant or
Beneficiary, any determinations affecting such person’s participation in the
Plan which would otherwise be made by the Administrator shall be made by the
Board or its

 

13

--------------------------------------------------------------------------------


 

delegate for this purpose.  If at any time the Administrator is not composed of
at least two “Non-Employee Directors” within the meaning of Rule 16b-3, then all
determinations affecting participation by persons subject to Section 16 of the
Exchange Act shall be made by the Board.  Headings are given to the sections of
the Plan solely as a convenience to facilitate reference.  The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.  With regard to persons
subject to Section 16 of the Exchange Act, transactions under the Plan are
intended to comply will all applicable conditions of Rule 16b-3 or its successor
under the Exchange Act.  The Plan shall be construed so that transactions under
the Plan will be exempt from Section 16 of the Exchange Act pursuant to
regulations and interpretations issued from time to time by the Securities and
Exchange Commission.

 

2                                          The right of the Participant or his
Beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company or any Employer and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or any
Employer.  The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by
will or the laws of descent and distribution.  The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by him or his
guardian or legal representative.

 

3                                          This Plan is unfunded and is
maintained by Employers primarily for the purpose of providing deferred
compensation for nonemployee directors of the Company and a select group of
management and highly compensated employees.  Nothing contained in this Plan and
no action taken pursuant to its terms shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Company or any
Employer and any Participant or Beneficiary, or any other person.  The Employers
may authorize the creation of one or more trusts or other arrangements to assist
the Employers in meeting the obligations created under the Plan.  Any liability
to any person with respect to the Plan shall be based solely upon any
contractual obligations that may be created pursuant to the Plan.  No obligation
of an Employer hereunder shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company or any Employer.

 

4                                          No later than the date as of which an
amount first becomes includible in the gross income of the Participant for
Federal income tax purposes with respect to any participation under the Plan,
the Participant shall pay to the Employer, or make arrangements satisfactory to
the Employer regarding the payment of, any Federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to such amount.

 

5                                          There shall be no time limit on the
duration of the Plan.  The Board may, at any time, amend or terminate the Plan
without the consent of the Participants or Beneficiaries, provided, however,
that no amendment or termination may reduce any Account balance accrued on
behalf of a Participant based on deferrals already made, or divest any
Participant of rights to

 

14

--------------------------------------------------------------------------------


 

which he would have been entitled if the Plan had been terminated immediately
prior to the effective date of such amendment.  This Section shall not, however,
restrict the right of the Board to cause all Accounts to be distributed in the
event of Plan termination, provided all Participants and Beneficiaries are
treated in a uniform and nondiscriminatory manner in such event.  In addition,
no amendment may become effective until stockholder approval is obtained if the
amendment (i) except as expressly provided in the Plan, materially increases the
aggregate number of shares of Manitowoc Stock that may be allocated in a Plan
Year, (ii) materially increases the benefits accruing to Participants under the
Plan or (iii) materially modifies the eligibility requirements for participation
in the Plan.

 

6                                          The Plan will become effective on
July 4, 1993, subject to approval by a majority of the votes cast at a duly held
meeting of the Company’s stockholders at which a quorum representing a majority
of all outstanding voting stock is, either in person or by proxy, present.

 

7                                          Costs of establishing and
administering the Plan will be paid by the Employers in such proportion as
determined by the Treasurer.

 

8                                          Compensation and Employer
Contributions credited to an Account hereunder shall not be considered
“compensation” for the purpose of computing benefits under any qualified
retirement plan maintained by an Employer, but shall be considered compensation
for welfare benefit plans, such as life and disability insurance programs
sponsored by the Employers.

 

9                                          If any of the provisions of the Plan
shall be held to be invalid, or shall be determined to be inconsistent with the
purpose of the Plan, the remainder of the Plan shall not be affected thereby.

 

10                                    This Plan shall be binding upon and inure
to the benefit of the Company and each Employer, their successors and assigns
and the Participants and their heirs, executors, administrators, and legal
representatives.

 

10.                                 This Plan shall be construed in accordance
with and governed by the law of the State of Wisconsin to the extent not
preempted by federal law.

 

15

--------------------------------------------------------------------------------